ORDER
PER CURIAM:
The Court has become aware that, on June 24, 2004, the Virginia State Bar Disciplinary Board suspended attorney Mac A. Chambers (respondent) from the practice of law in the Commonwealth of Virginia for a period of one year, commencing on September 1, 2004. Pursuant to Rule 4(c) of the Court’s Rules of Admission and Practice (the Rules), the respondent was obligated to advise the Court of the suspension, which is a’ public discipline for professional misconduct, not later than ten days after its occurrence, see U.S. Vet.App. R. Adm & Prac. 4(c); the Court did not receive any such communication from the respondent.
On September 16, 2004, the respondent was temporarily suspended from practice before the Court pending the conclusion of proceedings under the Rules. See U.S. Vet.App. R. Adm. & Prac. 7(d)(1)(B). On the same date, the matter was referred to this panel.
The Court has received a certified copy of an order of the Virginia State Bar Disciplinary Board revoking the respondent’s license to practice law in the Commonwealth of Virginia effective June 25, 2004. The respondent has also failed to notify the Court, as required, of this public discipline.
Pursuant to Rule 7(d)(2)(B), on February 15, 2005, the Court ordered the respondent to show cause, within 30 days thereafter, why he should not be disbarred from practice before this Court as reciprocal discipline. The respondent was advised that a failure to respond to that order would be deemed to be consent to disbarment. The respondent has not responded to the order.
Accordingly, pursuant to Rule 7(d)(3)(B), it is
ORDERED that Mac A. Chambers is disbarred from practice before this Court.